Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NATIONAL INK AND STITCH, LLC, *

7610 Meadow Run Lane
Owings Mills, MD 20736 *
+ oye *
Plaintiff, Ls .
Civil Action No. 18-cv-2138-CCB_
*
Vv.
of
STATE AUTO PROPERTY AND
CASUALTY INSURANCE +t
COMPANY
Defendant. *
* * * * * * * * * * * * * * * * * * * *

MEMORANDUM IN SUPPORT OF CROSS-MOTION OF NATIONAL INK &
STITCH, LLC, FOR SUMMARYJUDGMENT AND IN OPPOSITION TO MOTION
FOR SUMMARY JUDGMENT FILED BY STATE AUTO PROPERTY
AND CASUALTY INSURANCE COMPANY

Plaintiff National Ink & Stitch, LLC, by its undersigned attorney, submits this
Memorandum in Support of its Cross-Motion for Summary Judgment and in Opposition to the
Motion for Summary Judgment filed by Defendant State Auto Property and Casualty Insurance
Company [Doc. 35-1].

The only legal issue presented by the cross-motions for summary judgment is whether
Plaintiff National Ink & Stitch suffered a “direct physical loss” to “Covered Property” as a result
of the ransomware attack it suffered in December 2016. There is no dispute: (i) that the

ransomware attack “froze” and/or corrupted virtually of the data and software stored on

National Ink & Stitch’s computer server; (ii) that this data and software remains unusable or

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 2 of 11

inaccessible to this day; (iii) that the measures that have been used since the attack to address
the effects of the ransomware and prevent its reinfection of the software and data that had to
be replaced and reinstalled during the pendency of National Ink & Stitch’s unsuccessful efforts
to have State Auto pay its claim have caused the system to be slower and suffer a loss of
functionality; (iv) that the only way to ensure that the 2016 ransomware virus likely still in the
computer system does not inadvertently become reactivated so as to re-infect the new data and
software is either to “wipe” the entire system and reinstall all of its software or to purchase a
new server and components, and (v) that the latter option is the least expensive and least
disruptive. Nor is there any dispute that the electronic data and software that was lost or
corrupted is “Covered Property,” under the express language of the policy. Despite this, State
Auto has refused to pay National Ink’s claim on the grounds that the data and software stored
in the computer service is “intangible property,” and, thus, cannot suffer “direct physical loss.”
State Auto’s position is against the weight of the case law. Indeed, State Auto’s own policy
language must either be interpreted as treating computer data and software as tangible
property capable of suffering “direct physical loss” or the first-party coverage it accords to
“electronic media,” as “Covered Property,” is illusory.
I. Statement of Additional Undisputed Material Facts.

National Ink does not dispute the facts recited in State Auto’s Statement of Undisputed
Facts so far as they go. The Policy says what it says. The facts set forth in State Auto’s
section I.B, “Plaintiff's Business and The Ransomware Event,” are also essentially accurate.
However, State Auto’s recitation of the effects that the ransomware virus has had on National

Ink’s computer system and on its business have been dramatically understated by State Auto.

2

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 3 of 11

Those facts are set forth below.

National Ink, at all times pertinent to this case, provided logo design and printing
services, and, in the course of those services, regularly created art, logos, and designs, which it
stored indefinitely on its computer server, whether the design was owned by National Ink or its
customer.! At the time of the December 2016 ransomware attack, National Ink had a file server
and nine desktop computers, all of which were networked. The file server was the central
location where all of the files, data, and computer programs used in the business management
and production-side of National Ink’s business were stored.2. At the time of the ransomware
attack, the file server contained graphic arts software (Adobe Illustrator, Photoshop, Corel
Draw), shop management software (ASI Profitmaker, Shop Works), embroidery software
(Pulse), and webstore management software (an ASI commercial platform), all of which was
used extensively in National Ink’s business operations.3_ As a direct result of the ransomware
attack, none of these files, other than the embroidery software, could be opened. The
ransomware attack affected virtually all file types on the computer server, including pdf, JPEG,
bitmaps, and PNG files. In the immediate aftermath of the ransomware attack, employees
could not use any of the computers, although they came to work because they were still able to
use the phones, print t-shirts, and do embroidery jobs. In late December 2016, because

National Ink had no access to their computer files, the employees “were scrambling” to recreate

 

1 Transcript of deposition of Timothy Manley, as designee for National Ink, at pages 22-23 (hereinafter “Tr.

”). A complete copy of the Manley deposition transcript is Exhibit B to State Auto’s summary judgment

 

motion.

2 Tr. 26-27; 32-33,
3 Tr. 42-45.

4 Tr. 54-55.

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 4 of 11

existing orders that had been stored on the file server. Mr. Manley described it as “chaos.”5
National Ink was able to access the computers (but not the “locked” data and software,
which have largely never been accessed or restored) approximately a week after the attack,
after eTrepid, a computer services company, installed multiple security and monitoring
measures on the system to prevent re-emergence of the ransomware virus. However, from
that time until the present, the system is much slower and efficiency is “way down.”7
National Ink still cannot access the affected files, including the numerous art files it had
created and stored over the course of its business operations, which it must attempt to
recreate.8
There is no dispute that the only way to ensure that the 2016 ransomware malware virus

is not reactivated in the National Ink computer system is either to replace the entire system or
to remove the current infected system, take it offsite to a computer specialist, such as eTrepid,
where it can be “wiped” and all programs reformatted and reinstalled. Nor does there appear
to be any dispute that replacing the system is the least disruptive and less expensive solution.
For example, in the December 15, 2017, letter from State Auto’s Ashley Manning to Mr. Manley
denying the claim, which is Exhibit E to State Auto’s motion for summary judgment, she
summarizes those options as follows:

Finally, we were notified eTrepid is recommending the replacement of computer

equipment due to the attack. We discussed the this [sic] recommendation with

Thomas Blandford [of eTrepid], and he advised they have done as much as they

can (scans, filtering, etc.) and put as much protection in place to keep anything
from getting onto the system from the outside. His concern is there is no

 

Tr, 63, 79.
Tr. 80-81.

Tr. 81.
Tr. 82. Only 300-400 of those art files have been recreated. Id.

4

eo nN

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 5 of 11

guarantee that something isn’t dormant on the system, which simply has to be
clicked to re-infect the entire system.

They recommend the replacement of all hardware, as that is more cost effective
than the other option at their disposal. The only other option to eradicate any
chance of a dormant file re-infecting the system is to wipe all systems clean,
reimage and rebuild the system. Due to the labor intensive work, the business
would be down for about 2 weeks plus the cost of rebuilding the system. This
would more than likely exceed the cost of replacing the hardware.

Mr. Blandford believes there is still an infected file somewhere, but they would
have to wipe all files to confirm that they located it. However, it is our
understanding that the system is fully-operational, therefore

replacing the equipment is a preventative measure and not the result

of direct, physical damage to the computer hardware. [Emphasis
added].

State Auto has never contested that the ransomware infection happened or National
Ink’s inability to access virtually all of its software, files and data on the file server as a result.
Instead, State Auto’s position has been consistent, from Ashley Manning’s December 2017,
denial letter quoted above, to State Auto’s current motion for summary judgment, that,
because the computer hardware is still “fully operational,” even if the data on it cannot be
accessed and there is likely still a destructive virus lurking on a file stored on the file server,
there has been no “direct physical loss” to “Covered Property,” because the loss or damage
was to software or data, which State Auto asserts is “intangible” and, thus, incapable of
suffering a “physical loss.”

As explained more fully below, the trend in the case law is plainly counter to State Auto’s
position, as is Maryland’s treatment of computer software as “tangible property” subject to
sales tax. | Because there is no dispute that the software, files and data stored on its file

server were damaged or destroyed, and the functionality of the computer system has been

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 6 of 11

diminished, National Ink is entitled to judgment, as a matter of law, that it has suffered a direct
physical loss to “Covered Property,” as those terms are used in the applicable State Auto policy.
Indeed, either State Auto’s own policy language must be interpreted to allow software to suffer
“direct physical loss” or the first-party coverage it accords to “electronic media” is illusory.

Il. Argument.

State Auto’s argument on non-coverage for National Ink’s ransomware-related losses is
one-note: Computer data, software, and files, even if stored on a hard drive, “are intangible,
and, as such, [are] not susceptible to physical loss.” Memo, at p.7. State Auto relies primarily
on Ward General Insurance Services, Inc. v. Employers Fire Insurance Company, 7 Cal. Rptr.
3d 844 (Cal. App. 2003). Ward involved first-party coverage for labor expenses to recover
from a computer crash and lost income during the period of recovery. The crash was either
caused by a negligent operator or defective software. The Ward court concluded that loss of
the data on the computer was “the loss of organized information . . .[[and] we fail to see how
information, qua information, can be said to have a material existence, be formed out of
tangible matter, or be perceptible to the sense of touch. . . Here, the loss suffered by plaintiff
was a loss of information, i.e., the sequence of ones and zeroes stored by aligning small
domains of magnetic material on the computer’s hard drive in a machine readable manner.”
114 Cal. App. 4t 548, 556 (2003) (italics in original).

The result and/or reasoning in Ward has been rejected by other courts, particularly in

the federal courts. For example, in American Guaranty & Liability Insurance Company v.

 

9 Ward, decided in 2003, is the most recent of the three cases relied on by State Auto for its assertion that

software and files stored on computers are “intangible” and, thus, cannot be the subject of “direct physical loss,”

6

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 7 of 11

Ingram Micro, Inc., 2000 WL 726789 (D. Az. 2000), Ingram, the insured business, processed
all of its orders through a computer network, the Impulse System, at its central data center.
Because of a ground fault in the electric system at the data center, all of the computers stopped
working and the mainframe computers lost the programming data stored in its memory, so
that it had to be reloaded. Ingram’s operations were up and running eight hours later.
However, the programming software continued to require reprogramming for several days
thereafter. Like State Auto here, the property insurer refused to pay the claim because the
computer hardware was not physically damaged and the power outage did not adversely affect
the equipment’s inherent ability to accept and process data once the configuration settings
were reprogrammed. 2000 WL 726789 *2. Ingram, the insured, argued that “physical
damage” to the computer system included the loss of its use and functionality. Id. The Court
agreed with the insured, holding that the loss of the configuration and programming data from
the power outage constituted “physical damage” that was covered. Ingram, supra at *2,4. As
the Court explained:
At a time when computer technology dominates our professional and well as
personal lives, the Court must side with Ingram’s broader definition of “physical
damage.” The Court finds that “physical damage” is not restricted to the physical
destruction or harm of computer circuitry but includes loss of access, loss or use,
and loss of functionality.
Igram, supra at *2. Accord, Southeast Mental Health Center, Inc. v. Pacific Insurance
Company, Ltd., 439 F. Supp. 2d 831, 837-38 (W.D. Tenn. 2006) [loss of data stored on
pharmacy computer from storm-related loss of electrical power, without physical damage to

computer itself, was “direct physical loss of or damage to property” under first-party property

policy, adopting reasoning in Ingram]; Ashland Hospital Corporation v. Affiliated FM
7

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 8 of 11

Insurance Company, 2013 WL 4400516 * 5 [loss of reliability of data storage from excessive
heat exposure was “direct physical loss or damage” covered under property policy]. See also,
Wakefern Food Corporation v. Liberty Mutual Fire Insurance Company, 406 N.J. Super. 524,
968 A. 2d 724 (Sup. Ct. App. Div. N.J. 2009) [undefined term “physical damage” in policy was
ambiguous and electrical grid was “physically damaged” because, due to a series of incidents, it
was “physically incapable of performing [its] essential function of providing electricity,” even if
that was not because of some actual damage to the grid itself].

Other courts have expressly held that data stored on a hard driver, server, or other
storage medium is tangible property, irrespective of whether the functionality of the computer
on which it is stored lost functionality when the data was damaged or destroyed. In
Landmark American Insurance Company v. Gulf Coast Analytical Laboratories, Inc., 2012
WL 1094761 (M.D. La. 2012), the insured business analyzed chemical samples and stored all of
its data on a computer system, which failed to read two hard drive discs resulting in corruption
of the data stored on the discs. The insurer, like State Auto here, refused to pay the claim on the
ground that the data that was corrupted was not physical. The Court disagreed, concluding
that, even if data was not “tangible,” it was certainly “physical,” because it “has physical
existence, takes up space on the tape, disc, or hard drive, makes physical things happen, and
can be perceived by the senses.” 2012 WL 1094761 *4 (internal citation omitted). The
Louisiana federal court relied on the decision of the Louisiana Supreme Court, in South Central
Bell Telephone Co. v. Barthelemy, 643 So. 2d 1240 (La. 1994), which held that software was

“tangible personal property” and, thus, subject to sales tax, because:

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 9 of 11

When stored on magnetic tape, disc, or computer chip, this software, or set of
instructions, is physically manifested in machine readable form, by arranging
electrons, by use of an electric current, to create either a magnetized or
unmagnetized space .. . this machine readable language or code is the physical
manifestation of the information in binary form.
Id. at 1246. The South Central Bell Court elaborated that “one cannot escape the fact that
software, recorded in physical form, becomes inextricably intertwined with, or part and parcel
of the corporeal object upon which it is recorded, be that a disk, tape, hard drive, or other
device.” Id. at 1247, Significantly, although Maryland’s courts have not addressed the issue of
whether software is tangible or physical property in the context of property insurance coverage,
software has been held by the Court of Appeals to be tangible personal property subject to sales
tax. Comptroller of the Treasury v. Equitable Trust Company, 296 Md. 450, 484, 464 A. 2d
248, 261 (1983). See also, NMS Services Incorporated, 62 Fed. Appx. 511 (4% Cir.
2003)(unpublished, Va. law) [holding that erasure of data bases and vital computer files by
disgruntled ex-employee hacker was “direct physical loss of or damage to” computer for
purposes of coverage]; First American Bankcard, Inc. v. Smart Business Technology, Inc.,
2016 WL 5869787 (E.D. La. 2016) (computer programs stored on disc, server, or hardware
were tangible property capable of being converted by defendants).
Perhaps the most cogent reason why State Auto’s position should be rejected is the
actual language of its policy. As State Auto itself agrees, the “Policy provides coverage for

‘direct physical loss of or damage’ to Covered Property, caused by or resulting from a Covered

Cause of Loss,” per the Businessowners Special Property Coverage Form BP 00 02. 1° Memo at

 

‘0 State Auto does not argue that the malware attack is not a “Covered Cause of Loss.”

9

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 10 of 11

p. 7. The pertinent language of that Coverage Form, found at page 35 of Exhibit A to State
Auto’s summary judgment motion, provides that:
We will pay for direct physical loss of or damage to Covered Property at the
premises described in the Declarations caused by or resulting from any Covered
Cause of Loss.
As State Farm also agrees, what constitutes “Covered Property” in the main coverage form, the
BP 00 02, quoted above, was amended by the Businessowners Special Form Computer
Coverage endorsement, BP 0434C, which is at pages 61 and 62 of Exhibit A. That Computer
Coverage endorsement expressly includes, as “Covered Property,” not only computer hardware
but also “Electronic Media and Records (Including Software),” and it defines “Electronic
Media and Records” to include “Electronic data processing, recording or storage media such as
films, tapes, discs, drums or cells, as well as “Data stored on such media....” Section
A.b(2) (emphasis added).

State Farm appears to concede that the data and files stored on the National Ink file
server are “Covered Property” within this definition. If, as State Auto asserts, computer files
and data stored on a computer file server are not tangible or physical property capable of
suffering “physical loss,” then such computer files or computer data would never be covered for
loss or damage under this policy, despite being expressly defined as “Covered Property” that
would otherwise be within the insuring agreement of the main property coverage form, BP 00
02. Thus, either State Auto’s own policy must be deemed to consider such computer data and
files as physical or tangible property capable of suffering a “direct physical loss or damage,” or
the property coverage purportedly extended by State Auto to such computer data and files is

wholly illusory. See, Lambrecht & Associates v. State Farm Lloyd’s, 119 S. W. 3d 16, 26 (Tex.
10

 
Case 1:18-cv-02138-SAG Document 36-1 Filed 11/15/19 Page 11 of 11

2003) [holding that loss of computer data was covered under property policy because it
provided for payment of “direct physical loss” to covered property, which definition expressly
included “electronic media and records.” ].

Il. Conclusion.

For all of the reasons discussed above, National Ink & Stitch, LLC, is entitled, as a
matter of law, to summary judgment in its favor and to a declaration that the ransomware
attack caused it to suffer a “direct physical loss of or damage to” its “electronic media and
records,” as defined by the applicable State Auto policy, which is “Covered Property” under that
policy. For the same reasons, State Auto Property and Casualty Insurance Company’s motion

for summary judgment should be denied.

/s/ Kathleen M. McDonald
Kathleen M. McDonald
Federal Bar No. 00764
Kerr McDonald, LLP
111 South Calvert Street, Suite 1945
Baltimore, Maryland 21202
(410) 539-2900
(410) 539-2956 (FAX)
kmcdonald@kerrmcdonald.com

Attorney for Plaintiff National Ink and Stitch,
LLC

M4929.docx

11

 
